Cite as 2014 Ark. 440

                   SUPREME COURT OF ARKANSAS
                                          No.   CR-14-792

LEONARD L. BEAN                                      Opinion Delivered October   23, 2014
                                PETITIONER
                                                     PRO SE MOTION FOR BELATED
V.                                                   APPEAL
                                                     [SEBASTIAN COUNTY CIRCUIT
                                                     COURT, FORT SMITH DISTRICT, NO.
STATE OF ARKANSAS                                    66CR-11-409]
                              RESPONDENT
                                                     HONORABLE J. MICHAEL
                                                     FITZHUGH, JUDGE

                                                     DENIED.


                                          PER CURIAM


       In 2013, petitioner Leonard L. Bean was found guilty by a jury in the Sebastian County

Circuit Court, Fort Smith District, of attempted rape and two counts of sexual assault in the

second degree. He was sentenced to an aggregate term of 840 months’ imprisonment. The

Arkansas Court of Appeals affirmed. Bean v. State, 2014 Ark. App. 107, 432 S.W.3d 87. The

mandate issued on April 10, 2014.

       On June 18, 2014, petitioner filed in the circuit court a pro se petition for postconviction

relief pursuant to Arkansas Rule of Criminal Procedure 37.1 (2013). On June 24, 2014, the

circuit court denied the petition as untimely. See Ark. R. Crim. P. 37.2(c)(ii) (2013) (“[A] petition

claiming relief under this rule must be filed in the circuit court within sixty (60) days of the date

the mandate is issued by the appellate court.”). No appeal was taken, and petitioner now seeks
                                       Cite as 2014 Ark. 440

leave to proceed with a belated appeal.1

       A petitioner has the right to appeal a ruling on a petition for postconviction relief. Brewer

v. State, 2010 Ark. 59 (per curiam); Burgess v. State, 2010 Ark. 34 (per curiam). However, along

with that right goes the responsibility to comply with our rules of procedure. Arkansas Rule of

Appellate Procedure–Criminal 2(a) (2014) requires that a notice of appeal be filed within thirty

days of the date of entry of an order denying a petition for postconviction relief under Rule 37.

If the petitioner fails to file a timely notice of appeal, a belated appeal will not be allowed absent

a showing by the petitioner of good cause for the failure to comply with proper procedure.

Garner v. State, 293 Ark. 309, 737 S.W.2d 637 (1987) (per curiam). The burden lies with the

petitioner to make a showing of good cause for the failure to comply with proper procedure.

Id. The fact that a petitioner is proceeding pro se does not constitute good cause for the failure

to conform to the prevailing rules of procedure. Walker v. State, 283 Ark. 339, 676 S.W.2d 460

(1984) (per curiam).

       Here, petitioner does not assert any reason for his delay in filing a notice of appeal;

rather, he contends that the underlying Rule 37.1 petition was not timely filed because he did not

receive a copy of the mandate. Because petitioner has shown no good cause for his failure to

timely file a notice of appeal, his motion for belated appeal is denied.

       Motion denied.

       Dustin McDaniel, Att’y Gen., by: Eileen W. Harrison, Ass’t Att’y Gen., for appellee.
       No response.

       1
         We note that, following entry of the circuit court’s order denying postconviction relief,
petitioner filed a “motion for review,” which the circuit court denied on July 8, 2014. Rule
37.2(d) of the Arkansas Rules of Criminal Procedure provides that “[t]he decision of the court
in any proceeding under this rule shall be final when the judgment is rendered. No petition for
rehearing shall be considered.” The time for filing the notice of appeal is not extended by any
posttrial motion filed after entry of an order denying Rule 37.1 relief. Robbins v. State, 2010 Ark.
312 (per curiam).
                                                  2